Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (US 2010/0169910).

Regarding claim 1, 19, and 20 Collins discloses a method comprising: 
at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory (See Fig 1 and [0057] wireless device including display, see also [0074]. See [0178-0179] implementing features via processor and memory): 
obtaining a user focus indicator value that is associated with a particular subject (See [0101] deriving preference rules based on a user viewing specific content, e.g. user watches “American Chopper” and “Cops” resulting in a subject of interest for “motorcycles” and “law enforcement”);
identifying, based on the user focus indicator value, a first media content item that includes information about a first plurality of subjects including a first primary subject that matches the particular subject associated with the user focus indicator value, wherein the first media content item is associated with a first content delivery medium (See [0092] a first combination of filter values may include content types audio, video, etc., e.g. filtering conditions may include a first combination of mediums. See also [0065] content mediums include “video, audio, multimedia content, real-time content, non-real-time content also referred to as “clips”, scripts, programs, or any other type of data or object operable to be distributed to an executed or presented by wireless device 104. For example, content 102 may include one or any combination of subscribed to programming, ad hoc and/or on-demand received programming, and/or advertising or any other form of content added to, inserted within and/or presented simultaneously with or in place of other content. Additionally, for example, content 102 may comprise, but is not limited to, a television show, a video, a movie, a song, interactive data such as World Wide Web pages and links, etc.” Furthermore the content filtering may include metadata related to content, see [0088]. See Fig 1 and [0057] plurality of content from sources 102 filtered based on the content selector, where the content metadata provides information about the plurality of content items, i.e., using the metadata to match a subject of user interest [0088] [0101].); 
identifying a second media content item that includes a second plurality of subjects including a second primary subject, wherein the second plurality of subjects includes the particular subject associated with the user focus indicator value and the second media content item is associated with a second content delivery medium that is different from the first content delivery medium (Collins discloses changing a context of selection, such as a matching location, match day, match time of day or week which would result in a different set of filter rules See [0091].  A different set of filter rules would result in a different, i.e., second, content filter when a context changes such as a change in location, see [00105]. See [0088] the metadata in the content filter reads on a plurality of subjects. As analyzed above with respect to the first media content item, See [0091-0092], a content filter may include filtering for service provider, content type, i.e., audio, video etc. which read on delivery mediums.  Therefore a second user/device context could result in a second content filter including filtering for a second delivery medium.); and 
synthesizing a third media content item based on a portion of the information included in the first media content item and a portion of the information included in the second media content item, wherein the third media content item is associated with a combination of the first content delivery medium and the second content delivery medium (See selection parameters may include, see [0058] [0087] using a combination of content filters 123.  Content metadata is associated with respective content, see [0066], therefore the metadata in the selection parameter filters correspond to the information in the content metadata. Therefore using multiple content filters, as suggested by Collins would result in using portions of metadata included in the first media content item and portions of metadata included for the second media content item. See [0100] “predetermined preference rules 264 may be configurable and updateable so as to allow easy management of preference determination on one or more devices. In some aspects, one or more preference rules 264 define a relationship between one or more selection parameters 122, such as user information, device information, content consumption behaviors, etc., and content metadata 112.” Therefore, as a user consumes a first selected media item and a selected second media content item the subsequent content items, i.e., a third, could be read to be selected based on a synthesis of the updating of the selection parameters based on the information in the first and second media content items. Again the selection parameters may include, see [0103]: “Further, one or more predetermined preference rules 264, and correspondingly the generated selection parameters 122, may be associated with a content source, such as a service and/or channel, and/or a predetermined content metadata 112, thereby allowing different preference decisions to be made depending on the source and/or type of content. For example, sources of content may supply widely varying types of content, and some selection parameters 122 may span the whole array of content sources and/or types, while other selection parameters 122 may be source- and/or type-specific.”).

Regarding claim 2, Collins discloses the method of claim 1, further comprising extracting the portion of the information included in the first media content item in response to the portion of the information included in the first media item satisfying a reliability threshold (See [0083] [0102] [0166] correspondence between selection parameters and content metadata be determined by achieving a predetermined threshold condition).
Regarding claim 17, Collins discloses the method of claim 1 and further wherein the first media content item was generated at a first time and the second media content item was generated at a second time that is after the first time (See [0098] [0101] selection parameters update as users interact/view content.  “"If a user watches `American Chopper` and `Cops,` store and recommend any content/programming associated with `motorcycles` and `law enforcement.` Also, store and send `advertising` for all kinds of `motor vehicles.`"; and "If a user watches content/programming associated with `Martha Stewart,` then store and recommend any content/programming associated with `cooking` and `home improvement.` " In these examples, the terms "American Chopper," "Cops," "motorcycles" and "law enforcement," "advertising," "motor vehicles," "Martha Stewart," "cooking" and "home improvement" are examples of one or both of content metadata 112 and content selection parameters 122.”).

Regarding claim 18, Collins discloses the method of claim 1, and further wherein the first content delivery medium is visual and the second content delivery medium is aural (See [0068] primary content may include video or audio content).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0169910) in view of Tsuzuki et al. (US 2010/0114884).

Regarding claim 3, Collins discloses the method of claim 1, but does not disclose further comprising determining a reliability of the portion of the information included in the first media content item based on a number of citations associated with the portion of the information included in the first media content item satisfying a citation criterion.
Tsuzuki discloses that it was known to determine a relevance of portions of information included in program information for extracting based on a threshold number of citations associated with the portion of information included in a number of other programs that the user has watched (See [0048] [0058-0059] [0064] selection frequency of the word above a threshold value).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Collins with the known methods of Tsuzuki predictably resulting in determining a reliability of the portion of the information included in the first media content item based on a number of citations associated with the portion of the information included in the first media content item satisfying a citation criterion by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of improving searching conditions for relevant terms as suggested by Tsuzuki.

	
Regarding claim 4, Collins and Tsuzuki further disclose the method of claim 3, wherein determining the reliability of the portion of the information included in the first media content item comprises determining that a number of other media content items that cite the portion of the information included in the first media content item is greater than a threshold number (See Tsuzuki [0048] [0058-0059] [0064] selection frequency of the word above a threshold value).

Regarding claim 5, Collins and Tsuzuki further disclose the method of claim 3, wherein determining the reliability of the portion of the information included in the first media content item comprises determining that a number of other media content items cited by the portion of the information included in the first media content item is greater than a threshold number (See Collins [0083] [0102] [0166] correspondence between selection parameters and content metadata be determined by achieving a predetermined threshold condition. Percentage of match between selection parameters and content metadata where other media content items reads on both media items for consumption and media items which indicate content metadata).

Regarding claim 6, Collins and Tsuzuki further disclose the method of claim 3, wherein determining the reliability of the portion of the information included in the first media content item comprises determining that a number of other media content items cited by the portion of the information included in the first media content item is from a content publisher that satisfies a content publisher criterion (See Collins [0120] [0103] “Further, one or more predetermined preference rules 264, and correspondingly the generated selection parameters 122, may be associated with a content source, such as a service and/or channel, and/or a predetermined content metadata 112, thereby allowing different preference decisions to be made depending on the source and/or type of content. For example, sources of content may supply widely varying types of content, and some selection parameters 122 may span the whole array of content sources and/or types, while other selection parameters 122 may be source- and/or type-specific.”).

Regarding claim 7, Collins discloses the method of claim 1, but does not disclose further comprising forgoing extraction of another portion of the information included in the first media content item that is unreliable.
Tsuzuki discloses that it was known to determine a relevance of portions of information included in program information for extracting based on a threshold number of citations associated with the portion of information included in a number of other programs that the user has watched (See [0048] [0058-0059] [0064] selection frequency of the word above a threshold value).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Collins with the known methods of Tsuzuki predictably resulting in determining a reliability of the portion of the information included in the first media content item based on a number of citations associated with the portion of the information included in the first media content item satisfying a citation criterion and forgoing extraction of another portion of the information included in the first media content item that is unreliable by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of improving searching conditions for relevant terms as suggested by Tsuzuki.

Regarding claim 8, Collins and Tsuzuki further disclose the method of claim 7, further comprising determining that the other portion is unreliable in response to the other portion breaching a citation criterion (See [0048] [0058-0059] [0064] selection frequency of the word above a threshold value).

Regarding claim 9, Collins and Tsuzuki further disclose the method of claim 8, wherein determining that the other portion is unreliable comprises determining that a number of other media content items that cite the other portion is less than a threshold number (See Tsuzuki Fig 2, Fig 3, and [0048] [0058-0059] [0064] selection frequency of the word above a threshold value).

Regardign claim 10, Collins and Tsuzuki further disclose the method of claim 8, wherein determining that the other portion is unreliable comprises determining that a number of other media content items cited by the other portion is less than a threshold number (See Tsuzuki [0064]).

Regarding claim 11. The method of claim 8, wherein determining that the other portion is unreliable comprises determining that a number of other media content items cited by the other portion are from a content publisher that breaches a content publisher criterion (See Collins [0120] [0103] “Further, one or more predetermined preference rules 264, and correspondingly the generated selection parameters 122, may be associated with a content source, such as a service and/or channel, and/or a predetermined content metadata 112, thereby allowing different preference decisions to be made depending on the source and/or type of content. For example, sources of content may supply widely varying types of content, and some selection parameters 122 may span the whole array of content sources and/or types, while other selection parameters 122 may be source- and/or type-specific.”  Therefore, a source or channel “breaches” a criteria by not being the preferred server or channel source).

Regarding claim 16, Collins discloses the method of claim 1, but does not disclose further comprising:
extracting the portion of the information included in the first media content item in response to the portion of the information included in the first media content item satisfying a relevancy threshold in relation to the user focus indicator value, wherein synthesizing the third media content item comprises extracting information that is relevant to the user focus indicator value; and forgoing extraction of another portion of the information included in the first media content item in response to the other portion of the information included in the first media content item breaching the relevancy threshold in relation to the user focus indicator value.
Tsuzuki discloses that it was known to determine a relevance of portions of information included in program information for extracting based on a threshold number of citations associated with the portion of information included in a number of other programs that the user has watched (See [0048] [0058-0059] [0064] selection frequency of the word above a threshold value).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Collins with the known methods of Tsuzuki predictably resulting in extracting the portion of the information included in the first media content item in response to the portion of the information included in the first media content item satisfying a relevancy threshold in relation to the user focus indicator value, wherein synthesizing the third media content item comprises extracting information that is relevant to the user focus indicator value; and forgoing extraction of another portion of the information included in the first media content item in response to the other portion of the information included in the first media content item breaching the relevancy threshold in relation to the user focus indicator value by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of improving searching conditions for relevant terms as suggested by Tsuzuki.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0169910) in view of Puranik et al. (US 2010/0070643).

Regarding claim 12, Collins discloses the method of claim 1, but does not disclose further comprising extracting the portion of the information included in the first media content item in response to determining that the portion of the information included in the first media item is current.
Puranik discloses that it was known to discard or determine metadata is no longer relevant based on a content timeline (See [0028]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Collins with the known methods of Puranik predictably resulting in extracting the portion of the information included in the first media content item in response to determining that the portion of the information included in the first media item is current by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of only providing current content.

	
Regarding claim 13, Collins and Puranik disclose the method of claim 12, further comprising determining that the portion of the information included in the first media content item is current based on an age of the first media content item (See Puranik [0028] age of content timeline).

Regarding claim 14, Collins and Puranik further disclose the method of claim 12, further comprising determining that the portion of the information included in the first media content item is current in response to other media content items, published after the first media content item and within a threshold amount of time of a current time, affirming the portion of the information included in the first media content item (See Puranik [0028] threshold reads on metadata no longer relevant to the current position on a content timeline).

Regarding claim 15, Collins and Puranik further disclose the method of claim 12, further comprising forgoing extraction of another portion of the information included in the first media content item in response to determining that the other portion is not current (See Collins with respect to the modification by Puranik [0028] forgoing selection of content items based on the metadata no longer being relevant to the current position on a content timeline).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425